UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 0-28749 Rahaxi, Inc. (Exact Name of Company as Specified in Its Charter) Nevada 88-0446457 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Wicklow Enterprise Centre, The Murrough, Wicklow Town,County Wicklow, Republic of Ireland (Address of Principal Executive Offices) 353-404-66433 (Company's Telephone Number) (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock - $0.001 par value Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo [Not Applicable to Smaller Reporting Companies] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2of the Exchange Act. Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS As ofMay 19, 2010 there were 557,817,413shares (post reverse split) of Common Stock issued and outstanding. TABLE OF CONTENTS PAGE PART IFINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) F-1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2,2009 F-1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 F-2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 F-3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS F-4to F-17 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3 QUANTITATIVEAND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4. CONTROLS AND PROCEDURES 13 PART IIOTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 14 ITEM 1A RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4. RESERVED 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 21 SIGNATURES 22 RAHAXI, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $127,101 and $87,113 at March 31, 2010 and June 30, 2009, respectively (note 2) Other current assets (note 3) Inventory (note 4) Total current assets Property, plant and equipment, net of accumulated depreciation and amortization of $366,121 and $328,119 at March 31, 2010 and June 30, 2009, respectively (note 5) Customer relationships and contracts, net of accumulated amortization of $1,700,773 and $1,468,333 at March 31, 2010 and June 30, 2009, respectively (note 6) Other assets - Total assets $ $ LIABILITIES AND DEFICIT Current liabilities: Accounts payable and accrued expenses (note 7) $ $ Notes payable, current portion (note 8) Notes payable - related parties, current portion (note 8) - Due to related parties (note 9) Deferred revenue Total current liabilities Long-term portion of notes payable Total liabilities Commitments and contingencies Deficit: (notes 10, 11) Convertible preferred stock, total authorized 10,000,000 shares (1,000,000 designated series A: 4,000,000 designated series B; 5,000,000 undesignated) Convertible preferred stock, series A, $0.001 par value, 1,000,000 shares issued and outstanding at March 31, 2010 and June 30, 2009 Convertible preferred stock, series B, $0.001 par value, no shares issued or outstanding at March 31, 2010 and June 30, 2009 - - Additional paid-in capital - preferred stock Common stock, $0.001 par value, 1,000,000,000 shares authorized;542,117,413 and 454,312,663 shares issued and outstanding at March 31, 2010 and June 30, 2009, respectively Additional paid-in capital - common stock Common stock subscriptions receivable ) ) Common stock subscribed Accumulated deficit ) ) Accumulated other comprehensive gain Total Rahaxi deficit ) ) Non-controlling interest Total Deficit ) ) Total liabilities and equity $ $ The accompany notes form an integral part of these unaudited condensed consolidated financial statements. F-1 RAHAXI, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND NINEMONTHS ENDED MARCH 31, 2 (Unaudited) For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended March 31, March 31, March 31, March 31, Revenue Transaction processing $ Consulting services Hardware and related Total revenue Cost of revenue Transaction processing Consulting services Hardware and related Total cost of sales Gross profit Selling, general and administrative expenses Loss from operations ) Other income (expenses): Financing cost ) - ) ) Interest income/(expense) Loss before income taxes and minority interest in subsidiaries ) Income taxes - Net Loss ) (Loss) income attributable to non-controlling interest in subsidiaries ) ) Net loss attributable to Rahaxi shareholders ) Other - Comprehensive income (loss): Gain on foreign exchange Comprehensive loss $ ) $ ) $ ) $ ) Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted Net loss ) Other comprehensive income, net of tax Comprehensive loss ) Net income (loss) applicable to non-controlling ) ) interests: Other comprehensive income (loss) applicable to non-controlling interests Comprehensive income (loss) applicable to Rahaxi $ ) $ ) $ ) $ ) The accompany notes form an integral part of these unaudited condensed consolidated financial statements. F-2 RAHAXI, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (Unaudited) For the Nine For the Nine Months Ended Months Ended March 31, March 31, Cash flows used for operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Bad debt expense - ) Depreciation and amortization Non-cash financing cost Non-cash compensation Changes in assets and liabilities: (Increase) decrease in assets Accounts receivable Inventory Other assets ) Increase (decrease) in liabilities Accounts payable and accrued expenses ) Deferred revenue ) Accrual of salary to officers Total adjustments Net cash used by operating activities ) ) Cash flows provided by (used by)investing activities: Purchase of fixed assets ) - Net cash used by investing activities ) - Cash flows provided by (used by) financing activities: Proceeds from sale of common stock Proceeds from issuance of notes payable Proceeds from cash advances - related party Repayments to related party ) Proceeds from exercise of stock options/warrants Cash contributed by officer of subsidiary - Net cash provided by financing activities Net (decrease) in cash and cash equivalents ) ) Foreign currency translation adjustments Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $
